Citation Nr: 1434324	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  10-25 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for an acquired psychiatric disorder.

2.  Whether new and material evidence has been received to reopen service connection for a respiratory disorder.

3.  Whether new and material evidence has been received to reopen service connection for a left leg disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety.

5.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease and emphysema as due to asbestos exposure.

6.  Entitlement to service connection for a left leg disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from August 1959 until July 1963.
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied the Veteran's claim to reopen claims of entitlement to service connection for a respiratory disorder, a lower left leg disorder, and an acquired psychiatric disorder.  The Veteran appealed the denials in this decision, and the matters are now before the Board.

The Veteran testified before a Decision Review Officer (DRO) in May 2010 during a hearing held at the RO.  A transcript of the hearing has been associated with the claims file.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include VA treatment records and an informal hearing presentation from the Veteran's representative.  The documents are considered to be part of the claims file, and as such have been considered as part of the present appeals.

The issues of service connection for an acquired psychiatric disorder, a respiratory disorder, and a left leg disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 1963 decision, the RO denied service connection for an acquired psychiatric disorder (described as a "nervous condition").  The Veteran did not perfect an appeal from the determination, and the decision became final.

2.  The evidence associated with the claims file subsequent to the August 1963 decision relates to unestablished facts that are necessary to substantiate the Veteran's service connection claim regarding the presence of a current disability.  The newly received evidence is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim. 

3.  In an August 2003 decision, the RO denied service connection for respiratory and left leg disorders.  The Veteran did not perfect appeals from these determinations, and the decisions became final.

4.  The evidence associated with the claims file subsequent to the August 2003 decision relates to unestablished facts that are necessary to substantiate the Veteran's service connection claims regarding the presence of a current left leg disability, and in-service exposure to asbestos.  The newly received evidence is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim. 



CONCLUSIONS OF LAW

1.  The August 1963 decision denying service connection for an acquired psychiatric disorder became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).
      
2.  Evidence received since the August 1963 decision is new and material to reopen a claim of service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The August 2003 decision denying service connection for respiratory and left leg disorders became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).
      
4.  Evidence received since the August 2003 decision is new and material to reopen  claims of service connection for respiratory and left leg disorders.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

The Veteran is seeking to reopen previously denied claims of service connection for a respiratory disorder, a left leg disorder, and an acquired psychiatric disorder (claimed as an anxiety disorder).  Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105 (West 2002).  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

In a decision of September 1963, the RO denied service connection for a "nervous condition," and in August 2003 the RO denied service connection for a left leg disorder.  In both cases, the Veteran's claims were denied due to a lack of evidence showing a current disability.  Since the time of these decisions, VA received evidence that the Veteran is current taking medication for treatment of "anxiety/nerves" in a September 2012 VA treatment report.  Similarly, a January 2011 VA treatment report added to the claims file indicated that he had a left knee meniscal tear.  As both of these represent evidence which relates to unestablished facts necessary to substantiate his claims which were not previously submitted to agency decision makers, the Board finds that this additional evidence is new and material to reopen claims of service connection for an acquired psychiatric disorder and a left leg disorder.  

With regard to the Veteran's effort to reopen his claim of service connection for a respiratory disorder, the Board notes that at the time of the most recent final denial in August 2003, the RO denied entitlement due to a lack of evidence connecting the Veteran's chronic obstructive pulmonary disease (COPD) and emphysema with an in-service disease or injury.  Since that time, the Veteran has added to his contentions that one or more current respiratory disorders may be due to in-service exposure to asbestos aboard Navy ships to include World War II-era ships on which he served.  A claim based on a new theory of entitlement is not a new claim, but constitutes an application to reopen the previously denied claim.  See Ashford v. Brown, 10 Vet. App. 120 (1997) (a new etiological theory, such as alleging exposure to asbestos during service, does not constitute a new claim).  A final denial on one theory is a final denial on all theories, and as such, new and material evidence is necessary to reopen a claim for the same benefit asserted under a different theory, Robinson v. Mansfield, 21 Vet App 545 (2008), and thus merely identifying a new theory of entitlement does not warrant an automatic reopening of the Veteran's claim.

On VA examination in July 2003, the Veteran was diagnosed with COPD, but no other respiratory disorder.  The report of the July 2003 VA examination was the only post-service medical record associated with the claims file with regard to the Veteran's respiratory system.  Records added since the August 2003 final RO denial, include evidence that the Veteran has been diagnosed with emphysema.  As evidence of such a diagnosis was not previously of record and raises a reasonable possibility of substantiating the Veteran's claim, the Board finds that it amounts to new and material evidence to reopen the Veteran's claim of entitlement to service connection for a reparatory disorder particularly in light of contentions regarding asbestos exposure aboard USS Shangri-La, USS Intrepid, and USS Constellation.


Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  To the extent that the Board is reopening the claims of service connection for a respiratory disorder, a left leg disorder and an acquired psychiatric disorder, the Board is granting, in full, the benefits sought on appeal and VA has no further duty to notify or assist.


ORDER

New and material evidence having been received, the appeal to reopen service connection for an acquired psychiatric disorder is granted.

New and material evidence having been received, the appeal to reopen service connection for a respiratory disorder is granted.

New and material evidence having been received, the appeal to reopen service connection for a left leg disorder is granted.


REMAND

Duty to Assist

In June 2010, the Veteran submitted 13 separate authorizations for and consents for release of information to VA from 13 separate medical treatment providers.  The time period during which the Veteran indicated that he had received treatment from these providers varied, but was as early as 1974.  Pursuant to VA's duty to assist the Veteran in the development of his claim, the RO contacted all 13 providers and requested treatment records from between July 2009 and the present.

Of the treatment providers identified in June 2010, the Board concedes that some treatment records had been previously associated with the claims file.  However limiting the search of treatment records to only those generated since July 2009 violated VA's duty to assist the Veteran, and thus additional development must be conducted.


Asbestos Exposure

The record reflects service aboard several US Navy vessels including the USS Shangri-La, USS Intrepid, and USS Constellation.  The Veteran contends that he was exposed to asbestos while aboard these ships, in particular in connection with  duties involving cleaning out boilers.  The Board finds that additional appropriate development consistent with VA practices is necessary to determine whether such exposure occurred.

VA Examination

The Veteran is currently receiving medication for anxiety, and has histories of respiratory and left leg disorders.  Nonetheless, no VA examination has been provided and the Board finds that - given the lay evidence of in-service psychological and orthopedic trauma, as well as some evidence of potential exposure to asbestos - VA has been presented with insufficient competent evidence to render an decision on the Veteran's claims without a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  For all sources of evidence identified on VA Form 21-4142s submitted in June 2010, take appropriate steps to attempt to acquire all available records - to include those prior to July 2009 - and associate them with the claims file if not already associated with the claims file.

2.  Associate with the claims file all relevant VA 
treatment records relating to mental health, the left leg, and any respiratory disorders, which are newer than November 2012 and not already associated with the claims file.

3.  Contact the Compensation and Pension Service Policy Staff to ensure that all possible avenues for seeking corroboration of the Veteran's claimed exposure to asbestos have been exhausted in compliance with VA procedures under the M21-1MR.  If further investigation is deemed necessary, request that any additional appropriate records depositories or databases provide information that might corroborate the claimed in-service asbestos exposure.

Following asbestos-related development, an administrative finding should be made regarding the Veteran's likely exposure to asbestos in light of the ships on which he was stationed, and his duties there-in.

4.  Following completion of the above development, schedule the Veteran for VA examinations to address the following:

a.  Identify all current acquire psychosocial disorders, and for each disorder identified state whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the disorder is related to service - to include as due to those in-service events described in testimony before a Decision Review Officer in May 2010 (see May 2010 transcript).

b.  Identify all current left lower extremity disorders and for each disorder identified, including a left knee meniscal tear, state whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) due to service - to include an in-service fall from a ladder in April 1961 as described in testimony before a Decision Review Officer in May 2010 (see May 2010 transcript).

c.   Identify all current respiratory disorders and for each disorder identified, including COPD and emphysema, state whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) due to service.  If it has been determined by administrative finding that the Veteran was likely exposed to asbestos, the examiner is to specifically comment on the link between such exposure and any current respiratory disorder.

In each case the examiner should review the claims file, interview the Veteran, examine the Veteran, conduct any recommended testing, and is advised that the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of causation as it is to find against it.

5.  After completing all indicated development, readjudicate the claims of service connection for an acquired psychiatric disorder, a left leg disorder, and a respiratory disorder in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran, and he should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


